DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment to Claim 12 in regards to minor informalities, objection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov et al. (US Patent 10,289,566) in view of Rabii et al. (US PGPUB 2010/0281230).

a plurality of memory components of different tiers (Col. 10 Ln. 25: “the various storage segments 150 are distributed across different storage tiers (e.g., a fast tier of solid state devices, a medium speed tier of SAS devices, a slow tier of near-line SAS devices, etc.).”); and 
a processing device, operatively coupled to the plurality of memory components, to at least (Fig. 2: Processing Circuitry 74): 
receive data access requests; and generate a plurality of data access streams in accordance with the data access requests and access characteristics of the request (Col. 3 Ln. 44: “The memory stores instructions which, when carried out by the control circuitry, cause the control circuitry to: (A) from an incoming flow of data received through the communications interface that includes a first data stream from a first data stream source and another data stream from another data stream source”); 
match characteristics of the data access streams with characteristics of the different tiers of the memory components; and direct the plurality of data access streams to the different tiers of the memory components based on matching the characteristics of the data access streams with the characteristics of the different tiers of the memory components (Col. 3 Ln. 30: “the data storage equipment is operative to store data within tiered storage. In these arrangements, remaining valid data of the first data stream which has been consolidated together less than the predefined number of times resides within a first storage tier of the tiered storage. Additionally, the hotter data resides within a second storage tier of the tiered storage, the second storage tier providing slower data access than the first storage tier. 

With further regard to claim 1, Dalmatov does not teach the stream tiering based on frequency and randomness as described in claim 1. Rabii teaches
wherein the characteristics of the data access streams is based on frequency levels of data in the data access streams and randomness levels of address in the data access streams; and the processing device is configured to determine data placement among the different tiers based on identification of the data access streams ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the hybrid storage aggregate.”);
wherein the data access streams include a first stream having a frequency level above a threshold and having random addresses; and the processing device is configured to direct the first stream to a top tier of the different tiers ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate.” [0036] “As another example, assume storage manager 205 initially stores random data in the SSDs of the flash array 340 of FIG. 3A. Subsequently, the random data becomes ‘cold’ (i.e., it is determined to either be infrequently 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov with the stream tiering based on frequency and randomness as taught by Rabii in order to “automatically relocating blocks of data among different tiers of storage media in a hybrid storage aggregate encompassing multiple tiers of heterogeneous storage media” (Rabii [0006]).

With regard to Claim 8, Dalmatov in view of Rabii teaches all the limitations of Claim 1 as described above. Rabii further teaches wherein the data access streams include a second stream having sequential addresses for write operations; and the processing device is configured to direct the second stream to a bottom tier of the different tiers ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is 

With regard to Claim 9, Dalmatov in view of Rabii teaches all the limitations of Claim 8 as described above. Rabii further teaches wherein the processing device is configured to buffer the second stream on the top tier while directing the second stream to the bottom tier ([0022] “The file system may initially store (write) data on any of the different tiers of storage media and thereafter relocate (move) the data between the different tiers” [0036] “assume storage manager 205 initially stores random data in the SSDs of the flash array … Subsequently, the random data becomes ‘cold’ … As a result, it is preferable to move this cold data from the SSD storage space to the HDD storage space … the policy module 410 can direct the write allocator 440 to automatically relocate data from the first-tier of storage media to the second-tier of storage media”). 

With regard to Claim 10, Dalmatov in view of Rabii teaches all the limitations of Claim 8 as described above. Rabii further teaches wherein the data access streams include a third stream having a frequency level below the threshold and having random addresses; and the processing device is configured to direct the third stream to a middle tier of the different tiers ([0020] “the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the 

With regard to Claim 18, Dalmatov in view of Rabii teaches all the limitations of Claim 15 as described above. Dalmatov further teaches further comprising: generating a stream directed to a first tier by coalescing and serializing write operations in a second tier that has a performance level higher than the first tier (Col. 2 Ln. 49: “the first data stream and the second data stream are initially interleaved within the incoming flow of data. In these arrangements, combining includes coalescing blocks of the first data stream with blocks of the second data stream within third storage segments that are different from the first storage segments and the second storage segments. Along these lines, the first storage segments may reside in a first storage tier, and the third storage segments may reside in a second storage tier that provides slower data access than that of the first storage tier.” Further, Col. 10 Ln. 64: “the garbage collection logic 104 coalesces and re-places the valid blocks 120 of each stream 130 in respective storage locations keeping the blocks 120 of the individual streams 130 together in temporal order.”).

With regard to Claims 12, 15-17 and 19, these claims are equivalent in scope to Claims 1 and 8-10 rejected above, merely having different independent claim types, and as such Claims . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii as applied to Claim 1 above, and further in view of Nakra et al. (US PGPUB 2017/0060754).
With regard to claim 2, Dalmatov in view of Rabii teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii does not teach the DRAM memory tier as described in claim 2. Nakra teaches
wherein one of the different tiers comprises Dynamic Random-Access Memory (DRAM) ([0048] “the non-cacheable streaming write may be stored in a far tier of the memory system (e.g., DRAM, etc.).” [0050] “Block 222 illustrates that, in one embodiment, the stream may be stored in the farther memory tier. In the illustrated embodiment, the farther memory tier includes a DRAM or system-level memory.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii with the DRAM memory tier as taught by Nakra in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii as applied to Claim 1 above, and further in view of Horn (US PGPUB 2017/0177486).

wherein one of the different tiers comprises cross point memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … 3D XPoint memory”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii with the cross-point memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

With regard to claim 4, Dalmatov in view of Rabii teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii does not teach the SLC memory tier as described in claim 4. Horn teaches
wherein one of the different tiers comprises Single Level Cell (SLC) flash memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … NAND memory (e.g., Single-Level Cell ( SLC) memory”). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii with the SLC memory tier as taught by Horn in order provide a tier 

With regard to claim 5, Dalmatov in view of Rabii teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii does not teach the TLC memory tier as described in claim 5. Horn teaches
wherein one of the different tiers comprises Triple Level Cell (TLC) flash memory or Quad-Level Cell (QLC) flash memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … Triple-Level Cell ( TLC) memory”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii with the TLC memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii as applied to Claims 1 and 19 above, and further in view of Struttmann et al. (US PGPUB 2017/0364450).
With regard to claim 11, Dalmatov in view of Rabii teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii does not teach the predictive model as described in claim 11. Struttmann teaches

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii with the predictive model as taught by Struttmann since it is well-known to be advantageous to proactively respond to future changes in data access characteristics, as opposed to simply responding reactively.

With regard to Claim 20, this claim is equivalent in scope to Claim 11 rejected above, merely having a different independent claim type, and as such Claim 20 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 11. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 8-12 and 15-20 have been fully considered but they are not persuasive.

With respect the Applicant’s remarks regarding the Independent Claims 1, 12 and 19 that the cited prior art teachings of Dalmatov in view of Rabii do not the newly amended limitation, formerly dependent Claims 7 and 14, which recites “wherein the data access streams include a first stream having a frequency level above a threshold and having random addresses; and the processing device is configured to direct the first stream to a top tier of the different tiers,” the Office respectfully disagrees. The Office contends that the teachings of Rabii do make obvious the newly amended limitation and has amended the outstanding rejection to include a further citation from the Rabii reference which is believed to further clarify this assertion. As such the Office would like to direct the Applicant’s attention to the following citations from the Rabii reference, as pointed to as well in the current rejection of Claims 1, 12 and 19:
 [0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first-tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate.” 
[0036] “As another example, assume storage manager 205 initially stores random data in the SSDs of the flash array 340 of FIG. 3A. Subsequently, the random data becomes ‘cold’ (i.e., it is determined to either be infrequently or sequentially accessed). As a result, it is preferable to move this cold data from the SSD storage space to the HDD storage space in order to store other ‘hot’ data in the available SSD storage to improve performance of the initially store and relocate frequently accessed (i.e., hot) data in smaller, lower-latency storage (such as flash devices or SSDs).” 
[0037] “One of the policies 420 can include, for example, a policy having a threshold value indicating when a particular block of data becomes ‘hot.’”).
As such, in view of the above citations, it has been shown that Rabii does teach initially directing a ‘hot’ stream of data to be stored in a first-tier SSD storage, wherein this initial stream of data is said to be classified as frequently accessed ‘hot’ data based on a policy threshold value. Therefore the Office maintains that the teachings of Dalmatov in view of Rabii does teach and make obvious the limitations of Independent Claims 1, 12 and 19, including the newly amended limitation which recites, “wherein the data access streams include a first stream having a frequency level above a threshold and having random addresses; and the processing device is configured to direct the first stream to a top tier of the different tiers.”

With respect to the Applicant’s arguments that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to the independent claims, and as such the Office directs the Applicant to the response above regarding these arguments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Sundaram et al. (US Patent 9,043,530) teaches a system for storing data within a hybrid storage system comprising lower-latency and higher-latency storage tiers, wherein frequently accessed non-sequential data is said to be stored in the top-tier lower-latency storage tier.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        June 12, 2021